Title: April 6. Monday.
From: Adams, John
To: 


       Arrived at Poictiers, the City so famous, for the Battle which was fought here. It is a beautifull situation and the Cultivation of the Plains about it is exquisite. The Houses are old and poor and the Streets very narrow. Afternoon passed thro Chatelerault, another City, nearly as large as Poictiers, and as old, and the Streets as narrow. When We stopped at the Post to change our Horses, about 20 young Women came about the Chaise, with their elegant Knives, scissors, tooth Picks &c. to sell. The Scaene was new to me, and highly diverting. Their eagerness to sell a Knife, was as great, as that of some Persons I have seen in other Countries to get Offices. We arrived in the Evening at Ormes, the magnificent Seat of the Marquis D’Argenson.— It is needless to make particular Remarks upon this Country. Every Part of it, is cultivated. The Fields of Grain, the Vineyards, the Castles, the Cities, the Parks, the Gardens, every Thing is beautifull: yet every Place swarms with Beggars.
      